ITEMID: 001-86687
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF MISIAK v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 8 - Right to respect for private and family life
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Ledi Bianku;Nicolas Bratza;Päivi Hirvelä
TEXT: 4. The applicant was born in 1958 and lives in Gdańsk.
5. On 9 August 2006 the applicant was arrested on suspicion of fraud and placed in pre-trial detention. The grounds for this decision are unknown, since the applicant has not produced a copy of it.
6. On 3 November 2006 the Gdańsk District Court (Sąd Rejonowy) extended the applicant’s detention until 9 February 2007. It relied on the reasonable suspicion that the applicant had committed the offence with which he had been charged. It referred to the likelihood of a severe sentence of imprisonment being imposed on the applicant and the need to secure the proper conduct of the proceedings. The court further found that there was a risk that the applicant might go into hiding, given that earlier he could not be found at his place of permanent residence.
7. The applicant submitted that he unsuccessfully appealed against decisions extending his detention.
8. The applicant maintained that during his arrest he was treated in a degrading manner by police officers and that he was subjected to threats. On 19 February 2007 the Gdańsk District Prosecutor instituted an investigation into the applicant’s complaints against the police officers. The investigation is still continuing.
9. The applicant submitted that during his detention his correspondence was censored by the authorities. He produced five envelopes. All the envelopes bear a stamp that reads: “Censored, date ..., Prosecutor” (Ocenzurowano, dnia ... Prokurator). Those envelopes contained letters from:
1) the Penitentiary Association “Patronat” (Stowarzyszenie Penitencjarne “Patronat”), a non-governmental organisation, acting, inter alia, on behalf of prisoners and former prisoners, sent on 30 August 2006;
2) the Supreme Court, sent on 26 September 2006;
3) the European Committee for the Prevention of Torture and Inhuman and Degrading Treatment, sent on 27 September 2006;
4) the Ministry of Justice; sent on 27 September 2006;
5) the Ombudsman, sent on 28 September 2006.
10. The applicant produced one envelope that indicates as the addressee of the letter the Governor of Sztum Prison and bears a stamp that reads: “Censored, date ..., Prosecutor” (Ocenzurowano, dnia ... Prokurator). A hand-written note indicates case file no. IC 119/05.
11. One envelope bears traces of having been opened - its sides were cut open and resealed using self-adhesive tape.
12. The applicant submitted that a letter addressed to him by the Court had been opened and read by the authorities. In a note sent to the applicant from Sztum Prison (Zakład Karny) on 21 December 2006, he was informed that on 29 November 2006 a letter from the European Court of Human Rights to the applicant had been delivered by the District Prosecutor’s Office. The note further states that the letter had clearly been damaged.
13. The relevant domestic law and practice concerning the censorship of prisoners’ correspondence is set out in the Court’s judgment in the case of Kliza v. Poland, no. 8363/04, §§ 29-34, 6 September 2007.
VIOLATED_ARTICLES: 8
